DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on April 8, 2022 for application 16213931
	
Acknowledgements

Foreign priority to December 21, 2017 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 101 has been withdrawn.
Applicant’s arguments are moot under new grounds of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2012/0078749 A1) in further view of Geiger et al. (US 2016/0086128 A1)
Regarding Claims 1, 13 and 19, Scipioni discloses a computer-implemented method, comprising:
- receiving, by a server system associated with a payment network, payment card information provided by a user in relation to an online purchase of an item by selecting the item on a user interface (UI) displayed on a website of an online seller, wherein the online purchase of the item is associated with selection of a Payment on Delivery (POD) option, displayed on the UI, by the user, the selection of the POD option configured to instruct the payment network to process payment to the online seller of the item subsequent to delivery of the item to a delivery location provided by the user (¶0026, ¶0028, ¶0029, ¶0040)
- receiving a money transfer from the user for an amount equivalent to a billed amount for the online purchase of the item (¶0064, ¶0068)
- storing data associated with the received money transfer, and the transaction ID in a database associated with the server system (¶0031, ¶0068)
- subsequent to the delivery of the item to a recipient, on behalf of the user, at the delivery location, receiving the transaction ID, …, by the server system, from item delivery personnel (¶0032, ¶0033, ¶0034, ¶0035) 
- comparing the stored transaction ID with the transaction ID received from the item delivery personnel (¶0035)
Scipioni does not disclose: subsequent to the delivery of the item to a recipient, on behalf of the user, at the delivery location, receiving … an image of the recipient, by the server system, from item delivery personnel, based on the stored ID matching the transaction ID received from the item delivery person, providing a notification, by the server system, to the user to request confirmation of receipt of the item at the delivery location, the notification provided in response to the transaction ID received from the item delivery personnel, the notification including the image of the recipient and a hyperlink capable of being selected by the user, that upon selection, automatically provides, via a network, a confirmation of receipt of the item to the server system and processing, by the server system, payment to the online seller subsequent to receiving confirmation of the receipt of item, via the hyperlink, at the delivery location from the user.
Geiger however discloses:
- subsequent to the delivery of the item to a recipient, on behalf of the user, at the delivery location, receiving … an image [of delivery], by the server system, from item delivery personnel (¶0048-¶0049)
- based on the stored ID matching the transaction ID received from the item delivery person, providing a notification, by the server system, to the user to request confirmation of receipt of the item at the delivery location, the notification provided in response to the transaction ID received from the item delivery personnel, the notification including the image of the recipient and a hyperlink capable of being selected by the user, that upon selection, automatically provides, via a network, a confirmation of receipt of the item to the server system and (¶0049)
- processing, by the server system, payment to the online seller subsequent to receiving confirmation of the receipt of item, via the hyperlink, at the delivery location from the user (¶0049)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Scipioni to include subsequent to the delivery of the item to a recipient, on behalf of the user, at the delivery location, receiving … an image [of delivery], by the server system, from item delivery personnel, based on the stored ID matching the transaction ID received from the item delivery person, providing a notification, by the server system, to the user to request confirmation of receipt of the item at the delivery location, the notification provided in response to the transaction ID received from the item delivery personnel, the notification including the image of the recipient and a hyperlink capable of being selected by the user, that upon selection, automatically provides, via a network, a confirmation of receipt of the item to the server system and processing, by the server system, payment to the online seller subsequent to receiving confirmation of the receipt of item, via the hyperlink, at the delivery location from the user, as disclosed in Geiger, in order to provide a system for on-demand delivery of parcels (see Geiger abstract).
Lastly, as per Claims 1, 13 and 19, the combination of Scipioni and Geiger fails to expressly disclose an image of the recipient.
However, Geiger discloses “an image of delivery”.
However, the difference between the “an image of the recipient” and “an image of delivery” are only found in the non-functional descriptive material and are not functionally involved in the steps recited.  The steps “comparing the stored transaction ID…”, “providing a notification, by the server system, to the user to request confirmation of receipt of the item …” and “processing, by the server system, payment to the online seller …” would be performed the same regardless of the descriptive material since none of the steps explicitly interact therewith.  Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would also have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to “comparing the stored transaction ID…”, “providing a notification, by the server system, to the user to request confirmation of receipt of the item …” and “processing, by the server system, payment to the online seller …”, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Regarding Claims 2 and 14, Scipioni discloses wherein the item is delivered to a recipient known to the user if the user is not present at the delivery location (¶0045).

Regarding Claims 3, Scipioni discloses wherein the notification provided to the user comprises an image configured to provide evidence of the delivery of the item to the recipient (¶0064, ¶0068).

Regarding Claims 4, 15 and 20, the combination of Scipioni and Geiger discloses as shown above. 
However, the combination of Scipioni and Geiger fails to expressly disclose an image of the recipient.
However, Geiger discloses wherein the image of the recipient displays the recipient with the delivered item (¶0049).
However, the difference between the “an image of the recipient” and “an image of delivery” are only found in the non-functional descriptive material and are not functionally involved in the steps recited.  The step “wherein the image of the recipient displays the recipient with the delivered item” would be performed the same regardless of the descriptive material since none of the steps explicitly interact therewith.  Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would also have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to “wherein the image of the recipient displays the recipient with the delivered item” because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Regarding Claims 5 and 15, Scipioni discloses wherein the transaction ID is shared with the item delivery personnel assigned with delivering the item to the delivery location, the transaction ID shared prior to the delivery of the item to the delivery location (¶0031).
Regarding Claims 6 and 15, Scipioni discloses wherein an electronic device associated with the item delivery personnel comprises an application configured to:
- receive an input related to the transaction ID and an image configured to provide evidence of the delivery of the item to the delivery location; and (¶0031, ¶0032, ¶0033)
- provision the transaction ID and the image to at least one of the online seller of the item and the server system associated with the payment network (¶0034).

Regarding Claim 7, Scipioni discloses wherein the payment card information comprises at least one of a payment card number, a payment card expiry date and a payment card verification value (¶0011, ¶0028).

Regarding Claims 8 and 16, Scipioni discloses receiving, by the server system, at least one phone number provided by the user in relation to the online purchase of the item (¶0050).

Regarding Claim 9, Scipioni discloses wherein the notification is sent to the at least one phone number by the server system (¶0050).

Regarding Claims 10 and 18, Scipioni discloses facilitating, by the server system, a transfer of money equivalent to a billed amount corresponding to the online purchase of the item, the money transferred from a banking account linked with the payment card information to a user account, wherein the user account is linked to the transaction ID and the at least one phone number associated with the user (¶0055).
Regarding Claim 11, Scipioni discloses wherein processing payment to the online seller comprises transferring the money from the user account to an online seller account associated with the online seller (¶0055, ¶0068).

Regarding Claim 12, Scipioni discloses wherein the online purchase is executed on an Electronic commerce (e-commerce) portal, and wherein a User Interface (UI) associated with the e-commerce portal is configured to display the POD option to the user for facilitating a selection of the POD option in relation to the online purchase of the item (¶0057, ¶0058).

Regarding Claim 17, Scipioni discloses a database configured to store a plurality of user accounts, each user account comprising information related to one or more payment cards associated with respective user, each payment card from among the one or more payment cards capable of facilitating at least one financial transaction (¶0062, ¶0067).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685